Name: Council Decision (EU) 2018/1269 of 18 September 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banka Slovenije
 Type: Decision
 Subject Matter: monetary economics;  accounting;  Europe;  monetary relations
 Date Published: 2018-09-21

 21.9.2018 EN Official Journal of the European Union L 238/86 COUNCIL DECISION (EU) 2018/1269 of 18 September 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banka Slovenije THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 6 July 2018 to the Council of the European Union on the external auditors of Banka Slovenije (ECB/2018/18) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of Banka Slovenije's current external auditors expired following the audit for the financial year 2017. It is therefore necessary to appoint external auditors from the financial year 2018. (3) Banka Slovenije has selected Ernst & Young revizija, poslovno svetovanje, d.o.o. as its external auditors for the financial years 2018 to 2020. (4) The Governing Council of the ECB recommended that Ernst & Young revizija, poslovno svetovanje, d.o.o. be appointed as the external auditors of Banka Slovenije for the financial years 2018 to 2020. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 13 is replaced by the following: 13. Ernst & Young revizija, poslovno svetovanje, d.o.o. are hereby approved as the external auditors of Banka Slovenije for the financial years 2018 to 2020.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ C 260, 24.7.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).